Luke, J.
Mrs. Boswell recovered a judgment for $175 against E. T. Boswell Sr. and E. T. Boswell Jr., because of the alleged negligence of one Peter Johnson in driving a lumher-truck into the Eord roadster that the plaintiff was driving; it being alleged that at the time of the collision the said Johnson “was in the employ of and engaged in the business of E. T. Boswell Sr. and E. T. Boswell Jr.” E. T. Boswell Jr. denied liability, and pleaded that the collision was an unavoidable accident. E. T. Boswell Sr, denied the material allegations of the petition, and further pleaded: that he was in no way connected with the sawmill business of E. T. Boswell Jr. or with the operation of the said truck; that Johnson was not employed by him, and was not operating the truck for him or under his direction; and that he had no interest in the truck or the driving of the same by Johnson.
*1751. The evidence as to the injuries was clear; and, upon conflicting evidence,' it was the jury’s right to conclude that the collision was not an accident, but the result of the negligence of the driver of the truck.
2. The amendment to the motion for a new trial, which deals entirely with alleged errors in the charge of the court, discloses no reversible error.
3. Under all the facts and circumstances of the case, the jury had the right to conclude that both of the defendants were responsible for the negligence of the truck-driver.
4. It follows that the court committed no error in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. Jand Bloodworth, J., c'oncur.